United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1310
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                 Jacob Dylan Ness

                                     Defendant - Appellant
                                   ____________

                      Appeal from United States District Court
                     for the Northern District of Iowa - Eastern
                                   ____________

                          Submitted: September 19, 2022
                            Filed: November 10, 2022
                                  [Unpublished]
                                  ____________

Before COLLOTON, WOLLMAN, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.

       After Jacob Ness violated the conditions of probation by using methamphetamine,
the district court1 varied upward and gave him a 27-month prison sentence. See 18
U.S.C. § 3565(a). Although he argues that the sentence is too long, we affirm.

      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
       We conclude that the sentence is substantively reasonable. See United States v.
Michael, 12 F.4th 858, 860 (8th Cir. 2021) (stating that a within-Guidelines sentence is
presumed reasonable). The record establishes that the district court sufficiently
considered the statutory sentencing factors, 18 U.S.C. § 3553(a), and did not rely on an
improper factor or commit a clear error of judgment, see United States v. Leonard, 785
F.3d 303, 306–07 (8th Cir. 2015) (per curiam). In its view, Ness presented a “clear
danger to the community” based on his “outrageous criminal behavior,” even though he
was “trying to remain sober.” Cf. Michael, 12 F.4th at 860–61 (affirming an upward
departure based on the district court’s decision “to give greater weight to the risk to the
public”). Just because Ness believes the court should have weighed these factors
differently does not mean the court abused its discretion. See United States v.
Holdsworth, 830 F.3d 779, 786 (8th Cir. 2016).

      We accordingly affirm the judgment of the district court.
                      ______________________________




                                           -2-